Citation Nr: 1505557	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  05-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for a hip and pelvic disorder, including as secondary to service-connected disabilities.

3.  Entitlement to an initial compensable disability rating prior to June 22, 2005; a rating in excess of 10 percent from June 22, 2005, to August 5, 2011; and a rating in excess of 30 percent thereafter, for tension headaches.

4.  Entitlement to an initial disability rating in excess of 30 percent prior to March 3, 2008; a rating in excess of 50 percent from March 3, 2008, to August 10, 2011; and a rating in excess of 70 percent thereafter, for major depression.

5.  Entitlement to a disability rating higher than 20 percent for degenerative and discogenic disease of the cervical spine.

6.  Entitlement to a disability rating higher than 10 percent prior to August 5, 2011; and higher than 20 percent thereafter, for chronic left trapezius strain.

7.  Entitlement to a disability rating higher than 10 percent prior to August 5, 2011; and higher than 20 percent thereafter, for chronic right trapezius strain.

8.  Entitlement to a disability rating higher than 40 percent for degenerative disc and joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted the Veteran service connection for tension headaches, assigning an initial noncompensable disability rating, and for major depression, assigning an initial 30 percent disability rating.  The RO otherwise denied the Veteran's claims for service connection and increased ratings.  Subsequently, in a March 2009 rating decision, the RO granted an increased rating of 10 percent for the Veteran's tension headaches, effective from January 18, 2007,and an increased rating of 30 percent for his major depression, effective from March 3, 2008.  In a June 2010 statement of the case, the RO awarded a 10 percent rating for the Veteran's tension headaches from June 22, 2005.   The RO issued an additional rating decision in November 2011 in which it granted an increased rating of 70 percent for major depression from August 10, 2011.  Finally, in a January 2012 decision, the RO granted increased ratings of 20 percent for chronic left and right trapezius strain, and of 30 percent for tension headaches, all effective from August 5, 2011.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2014.  A transcript of the hearing has been associated with the claims file.

The decision below addresses the Veteran's claims for increased ratings for his service-connected tension headaches, degenerative and discogenic disease of the cervical spine, and chronic left and right trapezius strain.  Consideration of the other claims remaining on appeal is deferred pending completion of the development sought in the remand that follows the decision below.

The issue of service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's tension headaches have been manifested by pain, nausea, vomiting, and sensitivity to light and sound that result in prostrating attacks occurring more than once per month, with no very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected degenerative and discogenic disease of the cervical spine has been manifested by flexion of the cervical spine no worse than 25 degrees, even when pain is taken into consideration.

3.  For the period prior to August 5, 2011, the Veteran's chronic left trapezius strain was manifested by subjective complaints of pain with slight limitation of motion that did not amount to limitation of motion of the arm to shoulder level; there was no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

4.  From August 5, 2011, the Veteran's service-connected chronic left trapezius strain has resulted in disability approximating range of motion of the minor arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown.

5.  For the period prior to August 5, 2011, the Veteran's chronic right trapezius strain was manifested by subjective complaints of pain with slight limitation of motion that did not amount to limitation of motion of the arm to shoulder level; there was no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

6.  From August 5, 2011, the Veteran's service-connected chronic right trapezius strain has resulted in disability approximating range of motion of the major arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown.

7.  At the November 2014 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a disability rating higher than 40 percent for his service-connected degenerative disc and joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for tension headaches have been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating higher than 20 percent for degenerative and discogenic disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

3.  Prior to August 5, 2011, the criteria for the assignment of a rating higher than 10 percent for the service-connected chronic left trapezius strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2014).

4.  From August 5, 2011, the criteria for the assignment of a rating higher than 20 percent for the service-connected chronic left trapezius strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2014).

5.  Prior to August 5, 2011, the criteria for the assignment of a rating higher than 10 percent for the service-connected chronic right trapezius strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2014).

6.  From August 5, 2011, the criteria for the assignment of a rating of 30 percent, but no higher, for the service-connected chronic right trapezius strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2014).

7.  The criteria for withdrawal by the Veteran of his appeal of the issue of entitlement to a disability rating higher than 40 percent for his service-connected degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to a disability rating higher than 40 percent for his service-connected degenerative disc and joint disease of the lumbar spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of entitlement to a disability rating higher than 40 percent for his service-connected degenerative disc and joint disease of the lumbar spine.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

II.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.

In this respect, through a January 2004 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in a March 2006 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the January 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2004 notice letter.

In any event, as is the case here regarding several of the claims, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from both VA and private treatment providers.  In connection with his claims, the Veteran underwent VA examination in February 2004 and August 2011; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted thorough examination of the Veteran and consideration of the evidence.  An explanation of the opinions offered by each examiner was provided.

In addition, the Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims.  He has testified before the undersigned Veterans Law Judge in November 2014.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

III.  Analysis

The Veteran contends that his service-connected tension headaches are more disabling than reflected by the initial noncompensable disability rating assigned prior to June 22, 2005; the 10 percent rating assigned from June 22, 2005, to August 5, 2011; and the 30 percent rating assigned thereafter.  The Veteran also contends that his degenerative and discogenic disease of the cervical spine is more disabling than reflected by the 20 percent rating currently assigned and that his chronic left and right trapezius strain is more disabling than reflected by the 10 percent ratings assigned to each shoulder prior to August 5, 2011; and the 20 percent ratings assigned to each shoulder thereafter.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Relevant medical evidence of record consists of VA examinations conducted in February 2004 and August 2011, as well as records of private and VA treatment the Veteran has received during the claim period.  Review of the February 2004 VA examination reflects that the Veteran complained of ongoing pain in his neck and chronic spasm in his trapezius muscles bilaterally, as well as loss of strength, fatigue, weakness, and impaired coordination in his neck.  He also complained of experiencing headaches two to three times per month that lasted from one hour up to several days.  He stated that the headaches required bed rest but denied nausea, vomiting, photophobia, or phonophobia.  He reported that he had not lost any time from work due to headaches.  The examiner noted that the Veteran was right-hand dominant.  Range of motion testing of the cervical spine revealed flexion to 30 degrees with pain on motion, and some limitation on repetitive motion testing due to pain.  The examiner did not specify the specific amount of additional limitation, however.  Neurological testing of the upper extremities was normal.  The Veteran was further found to have trapezius spasm and tenderness to palpation of the trapezius muscles bilaterally.  The examiner diagnosed the Veteran with chronic neck strain and chronic left and right trapezius strain.

Report of the August 2011 VA examination reflects that the Veteran complained of headaches causing a "pounding pain" as well as nausea, vomiting, blurry vision, and hypersensitivity to light and sound.  The Veteran stated that he had to stay in bed and could not do anything when headaches occurred, which he stated occurred as often as three times per week lasting eight hours at a time.  Regarding his shoulder disorder, the Veteran reported experiencing weakness, stiffness, lack of endurance, fatigability, and pain, as well as muscle spasm.  He also complained of constant, severe neck pain but denied any incapacitating episodes.  Physical examination revealed tenderness of the shoulders, with no weakness, instability, or subluxation  noted.   Range-of-motion testing revealed flexion of the shoulder to 90 degrees with pain, and abduction to 70 degrees with pain.  No change on repetitive-motion testing was noted.  The examiner found no ankylosis or guarding of the shoulder, and muscle strength was normal.  No impairment of the clavicle or scapula was noted, and the examiner found no disability tantamount to loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  Range of motion of the cervical spine showed flexion to 25 degrees with pain on motion but no additional limitations on repetitive motion.  No separate neurological disorders of the upper extremities were diagnosed.  The examiner changed the diagnosis of the Veteran's headache disability to migraine headaches, noting his history of chronic headache and his symptoms of "recurrent generalized pounding headache with hypersensitivity to light and nausea."  The examiner also diagnosed left and right trapezius strain and degenerative joint and disc disease of the cervical spine.  The examiner noted that the Veteran continued to be employed full-time, although he was noted to miss some work each month due to "chronic pain."

In addition, the Veteran has sought ongoing treatment with both private and VA treatment providers for his service-connected headaches, degenerative and discogenic disease of the cervical spine, and chronic left and right trapezius strain.  Review of his treatment records reflects that the Veteran has sought ongoing treatment for pain and stiffness in his neck and shoulders, as well as headaches that have consistently been described as "severe."  He was seen in June 2005 for tension headaches that he reported occurred seven to nine times per month.  He was again seen in March 2006, at which time he complained of chronic neck pain, although flexion of the cervical spine was noted to be within normal limits.  He reported at that time that his headaches occurred three to four times a month and were accompanied by nausea, vomiting, and blurry vision.  He complained of headaches five to six times per month at an August 2006 treatment visit; at that time, he again reported nausea and vomiting as well as blurry vision.  

The Veteran has been seen on multiple occasions throughout the appeal period for treatment and physical therapy for his neck and shoulders, including trigger-point injections and use of a TENS unit; at these visits, the Veteran has been observed to have pain and some limited motion of the cervical spine.  At a December 2006 treatment visit, the Veteran was noted to have severe headaches associated with his neck pain.  Passive flexion of the cervical spine was normal.  He reported at February and September 2007 visits that he experienced eight to ten headaches a month.  In July and August 2007, the Veteran was treated for complaints of neck pain and was noted to have decreased flexion of the cervical spine along with muscle tightness and tenderness.  At private treatment visits in December 2007, the Veteran was noted to be unable to lift his arms overhead and to have "severely decreased" range of motion in the cervical spine, although no measurements were reported at either visit.  He was again seen in July 2010 for complaints of neck and shoulder pain; at that time, he again reported that his headaches were "severe" and were aggravated by light and sound.  In January 2012, the Veteran again sought treatment for neck and shoulder pain and chronic headaches; he was noted at that time to be experiencing no numbness or neurological symptomatology of the upper extremities but to have limited range of motion of the cervical spine, as well as moderate muscle spasm.

The Veteran has also stated on multiple occasions that his headaches are often incapacitating and that he experiences ongoing pain in his neck and shoulders that makes it difficult for him to lift and carry objects.  He has stated in multiple written submissions to VA, including in February 2012, that he experiences headaches on average three to four times per month and that they cause nausea, vomiting, blurred vision, and sensitivity to light and sound.  He has also stated in these submissions that his neck and shoulders cause him constant pain and that he has undergone multiple treatment modalities, including medication, acupuncture, and injections, to address the pain.  He made similar statements at his November 2014 hearing before the undersigned Veterans Law Judge.  At that time, the Veteran contended that he experienced headaches five to six times per month, lasting from two hours to several days, and that he missed work an average of twice per month.  He also stated that his neck pain had improved but had not resolved and that he was unable to lift his arms past shoulder level.

Turning first to the Veteran's claim regarding his headaches, his tension headaches have been evaluated under Diagnostic Code 8100, which provides that a 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 10 percent rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  The Veteran's migraine headaches were initially rated as noncompensably disabling prior to June 22, 2005; as 10 percent disabling from June 22, 2005, to August 5, 2011; and as 30 percent disabling thereafter.

Upon review of the record, the Board finds that a disabling rating of 30 percent, but no higher, is warranted for the Veteran's tension headaches for the entirety of the appeal period.  In so finding, the Board notes that on multiple occasions, including at the August 2011 VA examination, the Veteran reported prostrating headaches occurring as often as twice per month, which rendered him unable to work or engage in any activities other than basic activities of daily living while they occurred.  VA treatment records from 2005 through 2012 similarly document consistent complaints of headaches occurring at least once per month, up to one or more per week, that were prostrating and kept the Veteran from working for one to two days at a time.  The Veteran offered similar testimony at his November 2014 hearing before the undersigned Veterans Law Judge.  Consequently, the Board finds that a disability rating of 30 percent for tension headaches is warranted for the entirety of the appeal period.  During that period, the Veteran did experience prostrating attacks on an average of at least once per month, warranting a 30 percent disability rating.

The Board, however, does not find that a rating in excess of 30 percent is warranted for the Veteran's headaches at any point.  A higher rating of 50 percent presupposes that the headaches resulted in very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Simply, the evidence of record does not reveal that the Veteran's headaches were ever characterized by such prolonged and prostrating attacks at any point during the appeal period.  In so finding, the Board notes that the Veteran reported at his August 2011 VA examination that he experienced intense headaches with nausea, vomiting, blurry vision, and photophobia and phonophobia that required him to go to a dark room and rest.  He reported at his November 2014 hearing that he experienced these prostrating headaches approximately twice a month for up to two days at a time and that they rendered him unable to work while they occurred.  The Board does not find that two prostrating headaches per month rises to the level of "very frequently completely prostrating and prolonged attacks" to warrant a 50 percent rating at any time during the appeal period.  Further, the Board notes that, despite the frequency of his headaches, the Veteran has remained gainfully employed full-time throughout the appeal period.  Thus, the Board finds that the Veteran's tension headaches warrant a disability rating of 30 percent, but no higher, for the entirety of the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran's service-connected degenerative and discogenic disease of the cervical spine has been rated under Diagnostic Code 5237, for cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the criteria, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

Here, following review of the medical evidence of record, the Board finds that the Veteran's service-connected degenerative and discogenic disease of the cervical spine does not warrant a disability rating higher than the 20 percent currently assigned.

In this case, the Board finds that, for the entirety of the appeal period, the Veteran's flexion of the cervical spine was no worse than 25 degrees with pain on repetitive motion, which does not warrant a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's February 2004 VA examination, he was noted to have flexion of the cervical spine to 30 degrees with pain on motion; some additional limitation due to pain on repetitive-motion testing was noted, but no specific measurements were assigned.  However, at the August 2011 VA examination, the Veteran was specifically found to have flexion to 25 degrees without pain, with no additional limitation noted on repetition.  The Board thus finds that the Veteran's cervical flexion of 25 degrees warrants no more than the 20 percent disability rating currently assigned.

As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the findings of the Veteran's February 2004 and August 2011 VA examiners, who specifically addressed the question of whether the Veteran displayed pain on repetitive motion on range-of-motion testing.  The February 2004 VA examiner concluded that the Veteran experienced some additional limitation of flexion on repetition due to pain but did not provide any estimated additional limitation.  However, the August 2011 VA examiner specifically found no additional limitation on repetitive motion.  As noted above, flexion of the cervical spine limited to 25 degrees warrants no more than the 20 percent disability rating currently assigned.  In light of these findings, the Board finds that the Veteran's range of motion of the cervical spine is not functionally limited due to pain beyond what is already contemplated by the assigned 20 percent rating.  The Board thus concludes that, even when taking pain into consideration as required by DeLuca, supra, the range of motion displayed by the Veteran at his VA examinations does not more closely approximate the level of disability considered by a rating higher than 20 percent at any point during the appeal period for his degenerative and discogenic disease of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.

In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine of 15 degrees or less at any time during the appellate period, even when considering pain on motion, to warrant a 30 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative and discogenic disease of the cervical spine has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point during the appellate period.  The Board acknowledges that the Veteran's VA examinations have revealed painful motion of the cervical spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 20 percent rating currently assigned.  Therefore, the Board does not find that a disability rating higher than 20 percent, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

The Board has also considered the Veteran's degenerative and discogenic disease of the cervical spine under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a disability rating higher than 20 percent.  In that connection, the Board notes that, although the Veteran has complained to his VA treatment providers on multiple occasions of flare-ups of his cervical spine pain, he has not required bed rest prescribed by a physician and treatment by a physician for more than one week at any time during the appellate period.  As such, the Board finds consideration of the Veteran's service-connected degenerative and discogenic disease of the cervical spine under the rating criteria for intervertebral disc syndrome does not result in a disability rating higher than 20 percent.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes under Diagnostic Code 5243.  The Board notes particularly that the Veteran has not been found to have suffered from any incapacitating episodes to warrant a rating of even 10 percent under Diagnostic Code 5243 for intervertebral disc syndrome at any time during the appellate period.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative and discogenic disease of the cervical spine.  In this case, while there is radiological evidence of degenerative changes of the cervical spine, the Veteran is being rated for limitation of motion of the cervical spine, which contemplates such changes.  The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative and discogenic disease of the cervical spine has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the General Rating Formula for Diseases and Injuries of the Spine inappropriate.  The Board further notes that no separate neurological disorders have been diagnosed in association with the Veteran's degenerative and discogenic disease of the cervical spine.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his cervical spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds, for the reasons enunciated, that a higher rating is not warranted for functional loss due to pain.  Therefore, the Board does not find that a rating higher than assigned for the Veteran's cervical spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

The Veteran's chronic left and right trapezius strain has been rated by the RO as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of clavicle or scapula.  Under Diagnostic Code 5203, for either the major or minor joint, a 20 percent rating is for application when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  

Consideration may also be given to other rating criteria, such as those that address limitation of motion.  Under Diagnostic Code 5201, a 20 percent rating is for application when motion of the major or minor arm is limited to shoulder level, or when motion of the minor arm is limited to midway between side and shoulder level.  A 30 percent rating is for limitation of motion of the major arm to midway between side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A 40 percent rating is for limitation of motion of the major arm to 25 degrees from the side.  Id.

Upon review of the evidence, the Board finds that a rating higher than 10 percent for the Veteran's chronic left and right trapezius strain is not warranted for the period prior to August 5, 2011.  This is so because evidence prior to that date does not establish that the Veteran's motion of the left or right arm was limited to shoulder level, either in flexion or abduction.  To the contrary, although the Veteran was noted to complain on several occasions to be unable to raise his arms entirely above his head or lift and hold things overhead, there is no indication prior to August 5, 2011, that he experienced a limitation of motion of either arm to the shoulder level.  Rather, he was seen during that time period primarily for complaints of pain in his shoulders that was treated by various modalities with some degree of success, as documented in his ongoing private and VA treatment records. 

The Board further finds that a rating higher than 20 percent for the Veteran's chronic left trapezius strain is not warranted for the period from August 5, 2011.  This is so because, although the August 5, 2011, VA examination reflects that the Veteran's forward abduction of the left arm was limited at that time to 70 degrees-less than shoulder level-the Veteran's left arm is his minor arm, as established by both the February 2004 and August 2011 VA examiners.  Thus, a 20 percent disability rating is the proper rating for the Veteran's chronic left trapezius strain based on limitation of motion of his minor arm for the period from August 5, 2011.  He has not been shown to experience limitation of the left arm to 25 degrees from his side at any time from August 5, 2011, to warrant a 30 percent rating under Diagnostic Code 5201.  Thus, the Board concludes that a rating higher than the 20 percent current assigned for the period from August 5, 2011, is not warranted. 

The Board further finds that a rating of 30 percent, but no higher, is warranted for the Veteran's chronic right trapezius strain from August 5, 2011.  This is so because the evidence shows that at the Veteran's August 5, 2011, VA examination, his forward abduction of the right shoulder-his major arm-was limited to something less than the shoulder level.  In this case, range-of-motion testing shows limitation of abduction to 70 degrees at the August 5, 2011, VA examination.  This reading falls short of forward flexion or abduction to the shoulder level (90 degrees).  Accordingly, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's right shoulder disability has displayed disability tantamount to the disability that exists with limitation of flexion to midway between the side and shoulder level, particularly when considering the Veteran's problems with painful motion.  This level of disability is contemplated by the 30 percent rating set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201, governing limitation of motion of the arm.  Consequently, a disability rating of 30 percent is warranted for the Veteran's chronic right trapezius strain from August 5, 2011.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected chronic left and right trapezius strain.  In this case, there is no radiological evidence of degenerative changes (arthritis) of the left or right shoulder, rendering Diagnostic Codes 5003 and 5010 inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Similarly, the Board also notes that there is no evidence that the Veteran experiences disability comparable to ankylosis to warrant a higher disability rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  There is further no evidence that the Veteran has experienced impairments of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion of the joint or loss of head of the humerus, rendering rating under Diagnostic Code 5202 inappropriate.  Similarly, there is no evidence that the Veteran has experienced dislocation, malunion, or nonunion of the clavicle or scapula to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board acknowledges that the Veteran has complained of painful motion.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's shoulder function is contemplated in the ratings herein assigned.  Therefore, the Board finds that a disability rating higher than those herein assigned based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is not warranted under the rating criteria.

The Board has considered the Veteran's contentions with regard to his claims for increase.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those assigned herein are not warranted under the relevant criteria.

IV.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluations), frequent periods of hospitalization, or evidence that the Veteran's service-connected cervical spine, shoulder, or headache disability, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  To the contrary, the Veteran has stated on multiple occasions that he continues to be employed full-time despite his multiple service-connected disabilities.   Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to any claim for a higher rating that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's service-connected tension headaches warrant an initial disability rating of 30 percent, but no higher, for the period prior to August 5, 2011; however, a rating in excess of 30 percent is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2014).  The Board further finds that a disability rating higher than 20 percent for the Veteran's service-connected degenerative and discogenic disease of the cervical spine is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  This is so for the entirety of the appeal period.  The Board additionally finds that the Veteran's service-connected chronic left and right trapezius strain warranted no more than the 10 percent assigned for each shoulder prior to August 5, 2011.  The Board also finds that the Veteran's chronic left trapezius strain warrants no more than the 20 percent assigned from August 5, 2011, and that his chronic right trapezius strain warrants a 30 percent disability rating, but no higher, from August 5, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings higher than those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal of the issue of entitlement to a disability rating higher than 40 percent for degenerative disc and joint disease of the lumbar spine is dismissed.

Entitlement to an initial disability rating of 30 percent for tension headaches is granted for the period prior to August 5, 2011, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent from August 5, 2011, for tension headaches is denied.

Entitlement to a disability rating higher than 20 percent for degenerative and discogenic disease of the cervical spine is denied.

Entitlement to a disability rating higher than 10 percent prior to August 5, 2011; and higher than 20 percent thereafter, for chronic left trapezius strain is denied.

Entitlement to a disability rating higher than 10 percent prior to August 5, 2011, for chronic right trapezius strain is denied.

Entitlement to a disability rating of 30 percent for chronic right trapezius strain is granted from August 5, 2011, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for hypertension and a hip and pelvic disorder, as well as his claim for entitlement to an initial disability rating in excess of 30 percent prior to March 3, 2008; in excess of 50 percent from March 3, 2008, to August 10,2011; and in excess of 70 percent thereafter, for major depression.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation. Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

The Veteran contends that he first experienced hypertension and hip and pelvic pain in service and has continued to experience similar symptoms from that time to the present.  In the alternative, the Veteran contends that his hypertension and hip and pelvic complaints developed or worsened secondary to his service-connected disabilities or to the medications used to treat the chronic pain caused by those disorders.  Thus, the Veteran claims, service connection is warranted for hypertension and for a hip and pelvic disorder.

Regarding diagnosis of the Veteran's hypertension, as well as his claimed hip and pelvic disorder, the Board notes that service treatment records are silent as to any diagnosis of hypertension or findings of high blood pressure, including at the Veteran's October 1988 separation from service.  Similarly, although the Veteran was treated on multiple occasions for low back problems while on active duty, no separate hip or pelvic disorder was diagnosed.  The Veteran was seen by private providers in April 1997 for complaints of pain in his low back that radiated to his hips and buttocks; since that time, he has been seen on multiple occasions by both private and VA treatment providers for complaints of pain in his hips that was worsened by cold weather.  Similarly, the Veteran carries a current diagnosis of hypertension.  He underwent a VA examination in February 2004, at which time he reiterated his belief that his hypertension is related to his service-connected disabilities or to the medications used to treat those disorders; the examiner agreed but stated in the report that his opinion was based only on the Veteran's statements and not on any review of the claims file.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Veteran has stated that he believes his hypertension has been caused or aggravated by medication he has been prescribed to treat his service-connected disabilities, or by the disabilities themselves.  The Board notes that the Veteran underwent VA examination in February 2004, report of which reflects that the examiner diagnosed the Veteran with hypertension and offered a positive etiological opinion.  However, the examiner explicitly stated in the examination report that he had not reviewed the Veteran's claims file or medical history and was basing the opinion solely on the Veteran's report.  Missing from that examination report is a clear and comprehensive discussion as to whether it is at least as likely as not that the Veteran's currently diagnosed hypertension has been caused or worsened by service or by his service-connected disabilities, including the medications he has been prescribed to treat those disabilities.  Thus, VA examination obtained to date is inadequate, and additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hypertension and a hip and pelvic disorder, both including as secondary to service-connected disability.  38 U.S.C.A. § 5103A (West. 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded VA examination in order to obtain current diagnoses based on both an examination and a thorough review of the claims file.  Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any hip and pelvic disorder found to be present.  The examiner must provide a medical nexus opinion with respect to the Veteran's currently diagnosed hypertension, as well as any identified hip or pelvic disorder found to be present.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's hypertension, as well as any diagnosed hip or pelvic disorder, and must discuss the medical probabilities that any such hypertension or hip/pelvic disability is related to the Veteran's time in service.  In addition, the VA examiner must offer a well-reasoned opinion as to whether the Veteran's service-connected disabilities, or the medications used to treat them, have caused any diagnosed hypertension or hip/pelvic disorder-or, if not the cause, whether his service-connected disabilities have made any such hypertension or hip or pelvic disorder worse.  Allen, supra.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Concerning his claim for increase, the Board notes that in August 2011, the Veteran underwent VA examination pertaining to his service-connected major depression.  Report of that examination reflects that the Veteran complained of ongoing depression as well as poor appetite, loss of interest and motivation, and problems with memory and concentration.  The Veteran stated that he isolated socially and continued to experience anxiety attacks.  He complained of problem with sleep but reported having a good relationship with his parents and long-time girlfriend.  He was noted to have a flattened affect and depressed mood and reported panic attacks occurring more than once per week.  He was noted to be suspicious, with moderately impaired memory, but no suicidal or homicidal ideation, hallucinations, or delusions were noted.  The examiner diagnosed the Veteran with major depressive disorder with panic disorder and assigned a GAF score of 40.  At his November 2014 hearing, however, the Veteran stated that his major depression had worsened since the August 2011 VA examination.

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his major depression has worsened since his last examinations.  Thus, in light of the fact that the most recent VA examination was conducted in 2011, over three years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his major depression.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Additionally, while on remand, updated VA treatment records should be obtained from all facilities associated with the VA Long Beach Health Care System-or any other VA facility at which the Veteran reports having received treatment-for the period from January 27, 2012, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must specifically provide notice concerning what is required to substantiate a claim for secondary service connection.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  The AOJ must obtain the Veteran's updated treatment records from all facilities associated with the VA Long Beach Health Care System, or any other VA facility at which the Veteran has received treatment, from January 27, 2012, to the present.

3.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

Physical examination-The examiner must review the claims file, examine the Veteran, and provide diagnoses for each hip and/or pelvic disorder the Veteran currently experiences.  For each such disorder, and for the Veteran's currently diagnosed hypertension, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service.  

The examiner must further offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension, and any diagnosed hip or pelvic disorder, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, which include major depression; degenerative disc and joint disease of the lumbar spine; tension headaches; degenerative and discogenic disease of the cervical spine; chronic left and right trapezius strain; radiculopathy of the left and right lower extremities; and erectile dysfunction.

The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain each opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The examiner must specifically discuss the Veteran's contentions regarding continuity of symptomatology in the context of any negative opinion.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected major depressive disorder.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score should be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


